Citation Nr: 1516634	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent disabling for lumbosacral spine strain with degenerative changes and L5-S1 disc protrusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from January 2007 to January 2011.

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional VA records, if any, as well as a VA examination for each disability at issue may be useful in reconciling the differing evidence of record.

Rating PTSD

A January 2011 VA examination reflects that the Veteran reported, and it was noted, that he had impaired short term memory, impaired concentration, significantly impaired insight and judgment, difficulty sleeping, was that he was very irritable, and forgets to complete tasks.

Notable, VA mental health treatment records from 2011 to 2013 reflect no problems with memory or concentration, and note that he had good/fair judgment, and good/fair insight.  The treatment notes also reflect that the Veteran is maintaining all A's while studying biology as a full time student, and was, at times, also working part time as a janitor (e.g. September 2011).  They also reflect that during the course of the Veteran's claim, he married.  The notes reflect that the Veteran reported irritability and was prone to angry outbursts, but had no history of violence.  His GAF scores ranged from 55 to 65.  

A June 2012 treatment record reflects that the Veteran reported, that in addition to full time school and studying, he spends time with his wife, enjoys fishing, golf, and swimming at his parents' pool, was working part time and had a "really good relationship with his wife".  The Veteran reported that the worst problem in his life was being "tired".

The treatment records differ substantially from the 2011 VA examination, as well as the Veteran's reported symptoms for compensation purposes.  In his June 2011 notice of disagreement, the Veteran stated that he has experienced violent physical outbreaks.  In his May 2013 VA Form 9, the Veteran reported that he experiences anxiety, avoidance, and obscured speech multiple times a day.  (The VA treatment records are negative for obscured speech).  The Veteran stated that "if it were not for my wife I would have extreme trouble acquiring necessities for daily living therefore affecting my ability to function independently."  He also reported that he has become physically violent with his neighbor which caused him to be evicted from his last recent property, and that he has thrown things at his wife. 

The Board is unsure if the Veteran is under-reporting his symptoms to his treatment providers, exaggerating his symptoms when attempting to obtain VA compensation, has fluctuating symptoms based on medication, or if his symptoms have worsening over the course of the claim.  In sum, the Veteran has reported to his treatment providers that he can attend school full time, obtaining A's in biology, plans on attending graduate school, has a very good relationship with his wife, and is planning on having a child.  On the other hand, he has reported for VA compensation purposes that he has poor memory, poor concentration, and can barely function without the help of his wife.  Thus, the Board finds that another VA examination should be obtained, as well as treatment records from March 2013 to present.  The examiner should discuss the Veteran's reported symptoms as they relate to the clinical findings in the treatment records and upon examination. 


Rating the Spine

A January 2011 VA general medical examination reflects that the Veteran reported pain in the lumbar area which is dull and constant, and affected prolonged standing and walking.  There was no radiculopathy, and it did not affect ambulation.  The only medication which he took was Tylenol and Motrin.  The Veteran denied flare-ups.  Upon examination, he had forward flexion from 0 -90 degrees without pain, extension from 0 - 30 degrees with end of range pain, and bilateral flexion and rotation from 0 - 30 degrees without pain.  He was diagnosed with a strain.

An August 2011 VA treatment note reflects that the Veteran described his low back pain as a burning sensation, but denied radiation of pain, weakness, numbness, or tingling. 

An October 2012 record reflects that the Veteran had mild L5-S1 disc protrusion and degenerative disease.

In his June 2011 notice of disagreement, the Veteran stated that he has muscle spasms which affect his ability to stand for long periods of time.  In his May 2013 VA Form 9, the Veteran stated that he has "a fixation of the lumbar vertebra in a flexion position.  This results in extreme pain upon sitting or standing for longer than 15-20 [minutes].  I also experience neurological symptoms after sitting for approximately 20 minutes which result in a tingling and numbness sensation throughout my right hand fingertips as well as in my upper right hamstrings.  The pain from my lower back radiates after sitting or standing for approximately 20 minutes throughout my upper legs.  Due to the fixed lumbar vertebra in the flexion positions this is favorable ankylosis.  These episodes occur multiple times a week equaling more than at least six weeks during the last 12 months."  Despite the Veteran's contention, the clinical records are negative for any fixation of the spine or radiculopathy.  

Again, the Board is unsure if the Veteran is under-reporting his symptoms to his treatment providers, exaggerating his symptoms when attempting to obtain VA compensation, or if his symptoms have worsening over the course of the claim.  Thus, the Board finds that another VA examination should be obtained, as well as treatment records from March 2013 to present.  The examiner should discuss the Veteran's reported symptoms as they relate to the clinical findings in the treatment records and upon examination

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received treatment for his mental health and/or back from March 2013 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records from March 2013 to present.  

2.  Schedule the Veteran for an examination to determine the severity of his PTSD.  The examiner should assess the credibility of the Veteran with regard to his reported symptoms, with consideration of a current examination and the January 2011 VA examination report, as well as the numerous treatment records from 2011 to present (which reflect that the was a full time "A" college student, part time employee, had a good relationship with his wife, had no memory problems, and had good/fair insight and judgment).

3.  Schedule the Veteran for an examination to determine the severity of his lumbar spine disability.  The examiner should note whether there are objective findings of neurological symptoms, ankylosis, muscle spasms, altered gait, and ankylosis.  
4.  Thereafter, readjudicate the issues on appeal with consideration of all additional evidence received since issuance of the March 2013 Statement of the Case.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



